DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search Examiner could not find a reference or series of references that could be reasonably combined that taught: an entertainment system comprising: a camera configured to capture an image of a handheld object including an angle-identifying element of the handheld object; a processor and a memory, the memory storing machine-readable instructions configured to cause the processor to: combine the image comprising at least a portion of the angle-identifying element and previously stored images of portions of the angle-identifying element to form a combined image; identify the angle-identifying element of the handheld object in the combined image; and determine an orientation of the handheld object based on a detected characteristic of the angle-identifying element in the combined image.  The closest prior art, Takahama discloses an entertainment system with a camera and a handheld object with an angle-identifying element that is used to determine the orientation of the handheld object.  Takahama however, fails to disclose combining a portion of the angle-identifying element with previously stored image of portions to find a combined image.
In addition, Examiner could not find a reference or series of references that could be reasonably combined that taught: a handheld object configured to facilitate detection of an orientation of the handheld object by a monitoring system, the handheld object comprising: a body configured to be handheld; an angle-identifying element comprising a plurality of sections, wherein each section of the plurality of sections is visually distinguishable in relation to other sections of the plurality of sections, wherein the plurality of sections combine to provide a device identifier; and a lens positioned adjacent the angle-identifying element such that one or more sections of the plurality of sections are visible, via the lens, to a camera at a particular position relative to the angle-identifying element.  The closest prior art, Tanaka discloses a handheld object, an angle-identifying element with a plurality of sections, an adjacent lens and the plurality of sections are visible by a camera through the lens.  Tanaka however, fails to disclose that the plurality of sections combine to provide a device identifier.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715